
	

115 S2050 IS: To amend the Agricultural Act of 2014 to provide to producers partial payments under the livestock indemnity program for livestock sold for salvage.
U.S. Senate
2017-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2050
		IN THE SENATE OF THE UNITED STATES
		
			November 1, 2017
			Mr. Moran introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Agricultural Act of 2014 to provide to producers partial payments under the livestock
			 indemnity program for livestock sold for salvage.
	
	
 1.Livestock indemnity payments for livestock sold for salvageSection 1501(b) of the Agricultural Act of 2014 (7 U.S.C. 9081(b)) is amended— (1)in paragraph (1), in the matter preceding subparagraph (A), by inserting sold livestock for a reduced sale price in excess of the normal mortality, or both, after mortality,;
 (2)in paragraph (2), by striking on the day before the date of death of the livestock, as determined by the Secretary. and inserting the following: “, as determined by the Secretary on, as applicable—  (A)the day before the date of death of the livestock; or
 (B)the day before the date of sale of the livestock.; and (3)by adding at the end the following:
				
 (4)Payment reductionsA payment made under paragraph (1) to an eligible producer on a farm that sold livestock for a reduced sale price in excess of the normal mortality shall be reduced by the amount that the producer received for the sale..
			
